Case 3:18-cv-15217-BRM-LHG Document 1 Filed 10/23/18 Page 1 of 12 PageID: 1



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 IGOR VEDERNIKOV, individually and on behalf of all                     Civil Action No: 2:18-cv-15217
 others similarly situated;                                             ____________
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 LTD FINANCIAL SERVICES, L.P.,
 JOHN DOES 1-25

                                       Defendant(s).


Plaintiff Igor Vedernikov (hereinafter, “Plaintiff”), a New Jersey resident, brings this Class Action

Complaint by and through his attorneys, Stein Saks PLLC, against Defendant LTD Financial

Services, L.P. (hereinafter “Defendant” or “LTD”), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff’s personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter, “the FDCPA”

   or “Act”) in 1977 in response to the “abundant evidence of the use of abusive, deceptive, and

   unfair debt collection practices by many debt collectors.” 15 U.S.C. §1692(a). At that time,

   Congress was concerned that “abusive debt collection practices contribute to the number of

   personal bankruptcies, to material instability, to the loss of jobs, and to invasions of individual


                                                                                                    1
Case 3:18-cv-15217-BRM-LHG Document 1 Filed 10/23/18 Page 2 of 12 PageID: 2



  privacy.” Id. Congress concluded that “existing laws…[we]re inadequate to protect consumers,”

  and that “‘the effective collection of debts” does not require “misrepresentation or other abusive

  debt collection practices.” 15 U.S.C. §§ 1692(b) & (c).

     2.      Congress explained that the purpose of the Act was not only to eliminate abusive

  debt collection practices, but also to “insure that those debt collectors who refrain from using

  abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

  determining that the existing consumer protection laws ·were inadequate ~ Id. § l692(b),

  Congress gave consumers a private cause of action against debt collectors who fail to comply

  with the Act. Id. § 1692k.

                                 JURISDICTION AND VENUE

     3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

  15 U.S.C. § 1692

     4.      et. seq. The Court has pendent jurisdiction over all State law claims in this action

  pursuant to 28 U.S.C. § 1367(a).

     5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

  where a substantial part of the events or omissions giving rise to the claim occurred.

                                     NATURE OF THE ACTION

     6.      Plaintiff brings this class action on behalf of a class of New Jersey consumers under§

  1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

  Collections Practices Act (“FDCPA”), and

     7.      Plaintiff is seeking damages and declaratory relief.

                                             PARTIES
Case 3:18-cv-15217-BRM-LHG Document 1 Filed 10/23/18 Page 3 of 12 PageID: 3



     8.      Plaintiff is a resident of the State of New Jersey, County of Middlesex, residing at 8

  Hansen Road, Old Bridge, New Jersey 08857.

     9.      LTD Financial Services, L.P. is a “debt collector” as the phrase is defined in 15

  U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 7322 Southwest Freeway, Suite

  1600, Houston, TX, 77074.

     10.     Upon information and belief, Defendant is a company that uses the mail, telephone,

  and facsimile and regularly engages in business the principal purpose of which is to attempt to

  collect debts alleged to be due another.

     11.     John Does l-25, are fictitious names of individuals and businesses alleged for the

  purpose of substituting names of Defendants whose identities will be disclosed in discovery and

  should be made parties to this action.

                                      CLASS ALLEGATIONS
     12.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

  P. 23(a) and 23(b)(3).

     13.     The Class consists of:

             a. all individuals with addresses in the State of New Jersey;

             b. to whom LTD sent an initial collection letter attempting to collect a consumer

                 debt;

             c. that deceives the consumer by omitting the complete and accurate requirement

                 that a consumer’s dispute of a debt must be in writing, as provided for under

                 §1692g (the “G-Notice”);

             d. which letter was sent on or after a date one (1) year prior to the filing of this

                 action and on or before a date twenty-one (2l) days after the filing of this action.
Case 3:18-cv-15217-BRM-LHG Document 1 Filed 10/23/18 Page 4 of 12 PageID: 4



     14.      The identities of all class members are readily ascertainable from the records of

  Defendants and those companies and entities on whose behalf they attempt to collect and/or

  have purchased debts.

     15.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

  partners, managers, directors and employees of the Defendants and their respective immediate

  families, and legal counsel for all parties to this action, and all members of their immediate

  families.

     16.      There are questions of law and fact common to the Plaintiff Class, which common

  issues predominate over any issues involving only individual class members. The principal issue

  is whether the Defendants’ written communications to consumers, in the forms attached as

  Exhibit A, violate 15 U.S.C. §§ l692e & 1692g.

     17.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

  facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

  Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

  handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

  nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

     18.      This action has been brought, and may properly be maintained, as a class action

  pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

  well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.
Case 3:18-cv-15217-BRM-LHG Document 1 Filed 10/23/18 Page 5 of 12 PageID: 5



            b. Common Questions Predominate: Common questions of law and fact exist as

                to all members of the Plaintiff Class and those questions predominate over any

                questions or issues involving only individual class members. The principal issue

                is whether the Defendants’ written communications to consumers, in the forms

                attached as Exhibit A violate 15 U.S.C. §§ l692e & 1692g.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                Defendants’ common uniform course of conduct complained of herein.

            d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                class members insofar as Plaintiff has no interests that are adverse to the absent

                class members. The Plaintiff is committed to vigorously litigating this matter.

                Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                any interests which might cause them not to vigorously pursue the instant class

                action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

                and efficient adjudication of this controversy because individual joinder of all

                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

     19.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

  is also appropriate in that the questions of law and fact common to members of the Plaintiff
Case 3:18-cv-15217-BRM-LHG Document 1 Filed 10/23/18 Page 6 of 12 PageID: 6



  Class predominate over any questions affecting an individual member, and a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.

     20.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

  the time of class certification motion, seek to certify a class(es) only as to particular issues

  pursuant to Fed. R. Civ. P. 23(c)(4).


                                     FACTUAL ALLEGATIONS

     21.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  numbered above herein with the same force and effect as if the same were set forth at length

  herein.

     22.     Some time prior to August 10, 2018, an obligation was allegedly incurred to Barclays

  Bank Delaware.

     23.     The Barclays Bank obligation arose out of a transaction where Plaintiff used Barclays

  Bank funds to purchase items which were primarily for personal, family or household purposes.

     24.     The alleged Barclays Bank obligation is a "debt" as defined by 15 U.S.C.§ 1692a(5).

     25.     Barclays Bank is a "creditor" as defined by 15 U.S.C.§ 1692a(4).

     26.     Barclays Bank, or a subsequent owner of the Barclays Bank debt, contracted with

  the Defendant to collect the alleged debt.

     27.     Defendant collects and attempts to collect debts incurred or alleged to have been

  incurred for personal, family or household purposes on behalf of creditors using the United

  States Postal Services, telephone and internet.


                             Violation – August 10, 2018 Collection Letter
Case 3:18-cv-15217-BRM-LHG Document 1 Filed 10/23/18 Page 7 of 12 PageID: 7



      28.      On or about August 10, 2018, Defendant sent Plaintiff an initial contact notice (the

  “Letter”) regarding the alleged debt owed. A true and accurate copy of the Letter is attached as

  Exhibit A.

      29.      When a debt collector solicits payment from a consumer, it must, within five days

  of an initial communication send the consumer a written notice containing:

      (1) the amount of the debt;

      (2) the name of the creditor to whom the debt is owed;

      (3) a statement that unless the consumer, within thirty days after receipt of the notice,

      disputes the validity of the debt, or any portion thereof, the debt will be assumed to be

      valid by the debt collector;

      (4) a statement that if the consumer notifies the debt collector in writing within the thirty-

      day period that the debt, or any portion thereof, is disputed, the debt collector will obtain

      verification of the debt or a copy of the judgment against the consumer and a copy of such

      verification or judgment will be mailed to the consumer by the debt collector; and

      (5) a statement that, upon the consumer's written request within the thirty-day period, the

      debt collector will provide the consumer with the name and address of the original creditor,

      if different from the current creditor. 15 U.S.C. § 1692g(a).

      30.      The FDCPA further provides that ''if the consumer notifies the debt collector in

  writing within the thirty day period . . . that the debt, or any portion thereof, is disputed . . . the

  debt collector shall cease collection . . . until the debt collector obtains verification of the

  debt . . . and a copy of such verification is mailed to the consumer by the debt collector.'' 15

  U.S.C. § 1692g(b).
Case 3:18-cv-15217-BRM-LHG Document 1 Filed 10/23/18 Page 8 of 12 PageID: 8



      31.       Specifically, with regard to section 1692g(a)(3), the Third Circuit has made clear that

  “any dispute, to be effective, must be in writing.” Graziano v. Harrison, 950 F.2d 107, 112 (3d

  Cir. 1991).

      32.       Thus, within the Third Circuit, a debt collector’s written disclosure must convey the

  requirement that a consumer must dispute a debt in writing under §1692g(a)(3).

      33.       [I]n order to comply with the requirements of § 1692g, more is required than the mere

  inclusion of the statutory debt validation notice in the debt collection letter—the required notice

  must also be conveyed effectively to the debtor.” Wilson v. Quadramed Corp., 225 F.3d 350, 354

  (3d Cir. 2000), as amended (Sept. 7, 2000) (citations omitted). A debt collector violates the

  FDCPA when a validation notice is “overshadowed” or “contradicted by other portions of the

  communication. Id. at 111; Wilson, 225 F.3d at 354.

      34.       The Letter does not meet the required guidelines of the FDCPA, as interpreted by the

  Third Circuit, because it falsely omits the requirement of the “G Notice” in the first sentence by

  leaving out the requirement that a consumer must dispute in writing.

      35.       In omitting the writing requirement, Defendant falsely communicates the consumer’s

  requirements under the FDCPA.

      36.       Furthermore, the second sentence of the “G Notice” begins: “If” you notify us in

  writing..., implying that the writing requirement is voluntary. When coupled with the failure of

  the first sentence to contain any mention of the word “writing,” the least sophisticated consumer

  would be confused as to what his actual requirements were for properly disputing the debt.

      37.       Pursuant to section 1692g(a)(3), the Third Circuit has made clear that “any dispute,

  to be effective, must be in writing.” Graziano v. Harrison, 950 F.2d 107, 112 (3d Cir. 1991).

  Thus, a written disclosure that fails to convey the requirement that a consumer must dispute a

  debt in writing falls afoul of the FDCPA’s requirements.
Case 3:18-cv-15217-BRM-LHG Document 1 Filed 10/23/18 Page 9 of 12 PageID: 9



     38.     This false and inaccurate portion of the Letter is misleading because it fails to advise

  Plaintiff of the proper method for exercising his dispute and validation rights under the FDCPA.

     39.     Plaintiff sustained an informational injury as he was not fully apprised of his rights

  and responsibilities necessary to properly exercise his options under §1692g.

     40.     As a result of Defendant’s false statements, Plaintiff effectively waived his rights to

  this statutorily available information because he was not properly informed of the “G-Notice”

  requirements set forth in the FDCPA, as interpreted in the Third Circuit.

     41.     As a result of Defendant’s deceptive, misleading and false debt collection practices,

  Plaintiff has been damaged.



                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     42.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     43.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     44.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     45.     Defendant violated §1692e:

             a. As the Letter it is open to more than one reasonable interpretation, at least one of

                 which is inaccurate.

             b. By making a false and misleading representation in violation of §1692e(10).
Case 3:18-cv-15217-BRM-LHG Document 1 Filed 10/23/18 Page 10 of 12 PageID: 10



      46.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                              COUNT II
 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692g
                                et seq.

      47.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      48.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

      49.      Pursuant to 15 USC §1692g, a debt collector:


              Within five days after the initial communication with a consumer in connection

              with the collection of any debt, a debt collector shall, unless the following

              information is contained in the initial communication or the consumer has paid

              the debt, send the consumer a written notice containing –


                      1. The amount of the debt;

                      2. The name of the creditor to whom the debt is owed;

                      3. A statement that unless the consumer, within thirty days after

                          receipt of the notice, disputes the validity of the debt, or any

                          portion thereof, the debt will be assumed to be valid by the debt-

                          collector;

                      4. A statement that the consumer notifies the debt collector in

                          writing within thirty-day period that the debt, or any portion
Case 3:18-cv-15217-BRM-LHG Document 1 Filed 10/23/18 Page 11 of 12 PageID: 11



                            thereof, is disputed, the debt collector will obtain verification of

                            the debt or a copy of a judgment against the consumer and a copy

                            of such verification or judgment will be mailed to the consumer

                            by the debt collector; and

                       5. A statement that, upon the consumer’s written request within the

                            thirty-day period, the debt collector will provide the consumer

                            with the name and address of the original creditor, if different

                            from the current creditor.


       50.     The Defendant violated 15 U.S.C. §1692g, by falsely misstating the consumer’s

   rights by omitting the requirement that he must request validation and make any dispute of the

   debt in writing.

       51.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       52.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff Igor Vedernikov, individually and on behalf of all others similarly

situated, demands judgment from Defendant LTD Financial Services, L.P. as follows:
Case 3:18-cv-15217-BRM-LHG Document 1 Filed 10/23/18 Page 12 of 12 PageID: 12



      1.       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

      2.       Awarding Plaintiff and the Class statutory damages;

      3.       Awarding Plaintiff and the Class actual damages;

      4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

      5.       Awarding pre-judgment interest and post-judgment interest; and

      6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

   just and proper.


Dated: Hackensack, New Jersey
       October 23, 2018

                                                    /s/ Yaakov Saks
                                                    By: Yaakov Saks, Esq.
                                                    Stein Saks, PLLC
                                                    285 Passaic Street
                                                    Hackensack, NJ 07601
                                                    Phone: 201-282-6500
                                                    Fax: 201-282-6501
                                                    Email: ysaks@steinsakslegal.com
                                                    Attorneys for Plaintiff
